J-S09030-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    PHH MORTGAGE CORPORATION                   :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    DEBORAH JANE MORROW                        :
                                               :
                       Appellant               :   No. 1134 MDA 2017

                      Appeal from the Order June 3, 2015
     In the Court of Common Pleas of Huntingdon County Civil Division at
                        No(s): No. CP-31-1296-2010


BEFORE:      GANTMAN, P.J., McLAUGHLIN, J., and PLATT*, J.

MEMORANDUM BY McLAUGHLIN, J.:                             FILED APRIL 26, 2018

       Appellant Deborah Jane Morrow appeals from the order granting

summary judgment in favor of Appellee, PHH Mortgage Corporation (“PHH”),

in the mortgage foreclosure action it brought against Morrow. Because

Morrow’s failure to conform to the Pennsylvania Rules of Appellate Procedure

has precluded us from conducting a meaningful review of her claims, we

dismiss the appeal.

       PHH filed a Complaint in Mortgage Foreclosure on September 1, 2010.

PHH alleged that Morrow executed a mortgage (“Mortgage”) on her property

in Shade Gap, Pennsylvania1 in favor of Mortgage Electronic Registration

Systems, Inc. (“MERS”) as “nominee for ERA Home Loans” (“ERA”) in July
____________________________________________


*Retired Senior Judge assigned to the Superior Court.

1PHH asserts, and Morrow does not dispute, that the mortgaged property is
not her primary residence. See N.T., 5/27/15, at 2.
J-S09030-18



2007. According to the Complaint, PHH was “the legal owner of the

[M]ortgage” and “in the process of formalizing an assignment” of the

Mortgage. PHH did not attach a copy of the Mortgage document or any

assignment to the Complaint, but asserted that those documents were

incorporated by reference, as matters of public record, pursuant to Pa.R.C.P.

1019(g).2

       Morrow, who has been pro se throughout the proceedings below and

remains so on appeal, filed “Responses and Affirmative Defenses.” In the first

27 pages of this document, Morrow did not respond point for point to the

numbered paragraphs in PHH’s Complaint, but did state that “Morrow denies

generally and specifically each and every allegation contained in PHH’s

complaint and demands strict proof thereof.” Responses and Affirmative

Defenses at 12. In the remaining 140 pages, Morrow raised 161 affirmative

defenses as new matter.

       PHH filed a Reply, and attached, as an exhibit, a copy of the original

Mortgage document. PHH also attached a document titled “Assignment of

Mortgage,” executed on July 28, 2010, and notarized on July 30, 2010, which

states that MERS, as nominee for ERA, and as holder of the Mortgage, assigns




____________________________________________


2 “A party may incorporate by reference any matter of record in any State or
Federal court of record whose records are within the county in which the action
is pending, or any matter which is recorded or transcribed verbatim in the
office of the prothonotary, clerk of any court of record, recorder of deeds or
register of wills of such county.” Pa.R.C.P. No. 1019(g).

                                           -2-
J-S09030-18



the Mortgage and Note to PHH. It was signed by the Assistant Secretary and

Vice President for MERS and notarized.

      PHH thereafter filed a Motion for Summary Judgment. In the Motion,

PHH stated that in addition to the 2010 assignment, “[a] subsequent

Assignment was recorded on June 27, 2014 . . . to confirm the prior

assignment and verify signing authority.” Motion for Summary Judgment at ¶

5. A copy of the 2014 assignment was attached as an exhibit. Morrow filed an

Opposition to PHH’s Motion for Summary Judgment, and the court heard oral

argument on May 27, 2015. The court entered an order granting summary

judgment in favor of PHH and entering in rem judgment against Morrow, with

judgment due in the amount of $184,786.21 (plus interest and costs). Morrow

filed a pro se notice of appeal to the Commonwealth Court of Pennsylvania.

      The trial court ordered Morrow to file a concise Statement of Errors

Complained of on Appeal, pursuant to Pa.R.A.P. 1925(b); Morrow filed a

Statement raising 91 issues. Due to the large number of issues, the trial court,

in its Pa.R.A.P. 1925(a) opinion, declined to respond to any specific issues

asserted by Morrow, and instead concluded (1) that Morrow, in her Answer,

did not plead specific facts in response to the allegations in the Complaint

concerning the amount due, and therefore her responses can be deemed as

admissions, and (2) that Morrow did not carry her burden to demonstrate facts

that would create a genuine issue for trial.




                                     -3-
J-S09030-18



       Following a motion by PHH, and over Morrow’s objection, the

Commonwealth Court transferred the appeal to this Court.3

       We may reverse an entry of summary judgment only if “the lower court

erred in concluding that the matter presented no genuine issue as to any

material fact and that it is clear that the moving party was entitled to a

judgement as a matter of law.” Gerber v. Piergrossi, 142 A.3d 854, 858

(Pa.Super. 2016) (citation omitted), appeal denied, 166 A.3d 1215 (Pa. 2017).

“[A] mortgage holder is entitled to summary judgment if the mortgagor admits

that the mortgage is in default, the mortgagor has failed to pay on the

obligation, and the recorded mortgage is in the specified amount.” Id. at 859

(quotation marks and citation omitted).

       Our review of a trial court’s determination in any given case is steered

by the brief and reproduced record filed by the appellant. We are derailed in

our consideration of Morrow’s issues in the instant appeal due to her failure to

abide by the Rules of Appellate Procedure.

       First, Morrow’s appellate brief does not contain the sections mandated

by Pa.R.A.P. 2111(a). She does not include a section labeled “Statement of

the questions involved,” see Pa.R.A.P. 2116, and the section most

appropriately bearing that name is instead labeled “Issues Pertaining to the

Assignment of Error.” In that section, she states the issues as follows:



____________________________________________


3We recount only an abbreviated procedural history, in large part due to
Morrow’s failure to provide a full one.

                                           -4-
J-S09030-18


       1. In regards to issues raised under a TILA rescission, whether the
       CP Court had jurisdiction to grant judgment to enforce on a note
       and mortgage void by operation of law since October 2007; when
       a unanimous decision of the United States Supreme Court in
       Jesinoski v. Countrywide Home Loans, Inc., 135 S. Ct. 790,
       190 L. Ed[.] 2d 650 (2015) renders such a judgment in favor of
       PHH as unlawful and inequitable since the CP Court failed to have
       jurisdiction?

       2. Whether the Appellant should be granted relief from judgment
       when extraordinary circumstances exist including: the United
       States Supreme Court’s resolution of unsettled law in Jesinoski
       and PHH’s failure to recognize Jesinoski; that PHH was never a
       proper and correct party to the proceeding; and equity favors the
       grant of relief from judgment?

Morrow’s Br. at 1 (emphasis added). The section labeled “Statement of the

Case” does not provide a chronological narration of the relevant facts, see

Pa.R.A.P. 2117(a),4 or specify where her issues were raised before the trial

court, see id. at (c), but rather contains her legal argument, which is carried

over into sections labeled “Other Issues Raised” and “Jurisdiction.” The

argument also therefore fails to conform to Pa.R.A.P. 2119, which states that

the argument shall be divided in a way corresponding to the questions

presented. There is no other “Statement of jurisdiction,” that conforms with

Pa.R.A.P. 2114, and no “Summary of argument,” as required by Pa.R.A.P.

2118. Finally, Morrow does not attach a copy of her Pa.R.A.P. 1925(b)

statement, in contravention of Pa.R.A.P. 2111(a)(11) and (d), or the Pa.R.A.P.



____________________________________________


4 For example, at various points in her argument, Morrow references a
bankruptcy proceeding in California, and an attempted rescission of her
mortgage in 2007, without providing any details.

                                           -5-
J-S09030-18


1925(a) opinion entered by the trial court, in contravention of Pa.R.A.P.

2111(b).

      Second, Morrow’s reproduced record, in three volumes, contains

numerous documents which are not identifiable as chronological docket

entries or related pleadings. See Pa.R.A.P. 2152(a), 2153; see also First

Union Mortg. Corp. v. Frempong, 744 A.2d 327, 333 (Pa.Super. 1999) (“It

is a well settled principle that appellate courts may only consider facts which

have been duly certified in the record on appeal”). Morrow also failed to serve

PHH with a designation of the parts of the record she intended to reproduce

for review. See Pa.R.A.P. 2154(a).

      Third, Morrow’s Statement of Errors, which, again, was not attached to

her brief as required, does not conform to the requirements of Pa.R.A.P.

1925(b). That rule mandates that a Statement “shall concisely identify each

ruling or error that the appellant intends to challenge with sufficient detail to

identify all pertinent issues for the judge,” and “should not be redundant or

provide lengthy explanations as to any error.” Pa.R.A.P. 1925(b)(4)(ii)

(emphasis added), (iv). As we have stated above, her failure to conform to

this rule prevented the trial court from discerning any articulable issues, which

resulted in an overly general and unhelpful 1925(a) opinion.

      Due to these failings, PHH requests we dismiss this appeal. Pursuant to

Pa.R.A.P. 2101, we may dismiss or quash an appeal when substantial defects

exist in the brief and reproduced record. See also Pa.R.A.P. 2188 (an appeal


                                      -6-
J-S09030-18


may be dismissed based on appellant’s failure to file a designation of

reproduced record). In addition, failure to comply with Rule 1925(b)(4) will

result in waiver of all issues, see 1925(b)(4)(vii), particularly where “the trial

court is impeded in its preparation of a legal analysis which is pertinent to

those issues.” Karn v. Quick & Reilly Inc., 912 A.2d 329, 335 (Pa.Super.

2006); see also Tucker v. R.M. Tours, 939 A.2d 343, 346 (Pa.Super. 2007),

aff’d, 977 A.2d 1170 (Pa. 2009) (finding waiver of all issues where

“voluminous” Rule 1925(b) Statement raising 76 issues made it impossible for

the trial court to provide comprehensive analysis). While we will liberally

construe materials filed by a pro se appellant, a pro se appellant must still

conform to the rules. Commonwealth v. Maris, 629 A.2d 1014, 1017 n.1

(Pa.Super. 1993). “[W]e decline to become the appellant's counsel. When

issues are not properly raised and developed in briefs, when the briefs are

wholly inadequate to present specific issues for review[,] a Court will not

consider the merits thereof.” Branch Banking & Tr. v. Gesiorski, 904 A.2d

939, 942-43 (Pa.Super. 2006) (citation omitted); see also Commonwealth

v. Baker, 963 A.2d 495, 502 n.6 (Pa.Super. 2008) (“[I]t is not the

responsibility of this Court to scour the record to prove that an appellant has

raised an issue before the trial court, thereby preserving it for appellate

review”).




                                      -7-
J-S09030-18


      We are constrained to conclude that Morrow’s failure to conform to the

rules is substantial, and has hindered both the trial court and this Court in our

ability to discern the issues on appeal and provide meaningful review.

      Appeal dismissed.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 04/26/18




                                      -8-